Citation Nr: 1012177	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-10 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for interatrial septal aneurysm prior to March 7, 2007.

2.  Entitlement to an initial rating in excess of 30 percent 
for interatrial septal aneurysm from March 7, 2007.

3.  Entitlement to an initial rating in excess of 10 percent 
for pes planus. 

4.  Entitlement to a compensable initial rating for 
gastroesophogeal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1984 
to August 2004.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In rating decisions dated in July 2006 and March 2007, the 
Veteran's disability ratings for pes planus and interatrial 
septal aneurysm, respectively, were increased.  Since the 
increases during the appeal did not constitute full grants 
of the benefits sought, the Veteran's claims for an 
increased evaluation for interatrial septal aneurysm and pes 
planus remain on appeal.  See AB v. Brown, 6 Vet.App. 35, 39 
(1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  For the time period prior to March 7, 2007, interatrial 
septal aneurysm is manifested by findings of METs in excess 
of 10.2 on a stress test and ejection fraction of 53 
percent. 

3.  For the time period from March 7, 2007, interatrial 
septal aneurysm is manifested by shortness of breath and 
findings of four to six METs on a stress test. 

4.  Pes planus is manifested by pain on use and inward 
bowing of the tendo achillis without X-ray evidence of 
degenerative arthritis or moderately severe foot impairment.

5.  The Veteran's service-connected GERD is manifested by 
persistent complaints of heartburn. 


CONCLUSIONS OF LAW

1.  For the time period prior to March 7, 2007, the criteria 
for a disability rating in excess of 30 percent for 
interatrial septal aneurysm have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.114, Diagnostic Code 7020 (2009).

2.  For the time period from March 7, 2007, the criteria for 
a disability rating of 60 percent for interatrial septal 
aneurysm have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7020 (2009).

3.  The criteria for a disability rating in excess of 10 
percent a bilateral foot disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.114, Diagnostic Code 5276 (2009).

4.  The criteria for a compensable disability rating for 
GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed her service connection 
claims in March 2004.  Thereafter, she was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
March 2004.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing her claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
her claims, and provided other pertinent information 
regarding VCAA.  Subsequently, the claims were reviewed and 
a supplemental statement of the case (SSOC) was issued in 
March 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield 
v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007). 
 The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that 
the VCAA notice requirements applied to all elements of a 
claim.  An additional notice as to this matter was provided 
in March 2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
The Veteran's service treatment and post-service VA and 
private treatment records pertaining to her disabilities 
have been obtained and associated with his claims file.  The 
Veteran was also afforded a fee-basis VA medical examination 
in April 2004, and VA medical examinations in December 2005, 
May 2006, and March 2007. 

Furthermore, she has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and 
information necessary to substantiate her claims, and she 
has been notified of VA's efforts to assist her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid 
in substantiating her claims.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluations is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court has also held that, in a claim of disagreement 
with the initial rating assigned following a grant of 
service connection, separate ratings can be assigned for 
separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions 
of functional origin.  38 C.F.R. § 4.20 (2009).

Interatrial Septal Aneurysm

In this case, the Veteran is currently assigned a 30 percent 
rating for her interatrial septal aneurysm and the 
disability is rated, by analogy, to cardiomyopathy.  See 38 
C.F.R. §§ 4.20, 4.27, 4.104, Diagnostic Code 7020 (2009).  

7020 Cardiomyopathy:

Chronic congestive heart failure, or; workload of 3 METs 
or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an 
ejection fraction of less than 30 percent
10
0
More than one episode of acute congestive heart failure 
in the past year, or; workload of greater than 3 METs but 
not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent
60
Workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray
30
Workload of greater than 7 METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required
10
See 38 C.F.R. § 4.104, Diagnostic Code 7020 (2009).

Factual Background and Analysis

The Veteran was granted service connection for interatrial 
septal aneurysm based on an August 2000 service treatment 
record which found a mid-systolic heart murmur and possible 
mitral regurgitation.  At that time, an echocardiogram was 
performed and found to be grossly normal with mild tricuspid 
regurgitation. 

In an April 2004 fee-basis VA physical examination report, 
the examiner noted a grade I to II systolic murmur heard 
best in the mitral and aortic regions, S1 and S2 clearly 
audible at appropriate locations over the heart outline, and 
the EKG within normal limits.  An echocardiogram report from 
that time indicated normal LV size and systolic function, 
interatrial septal aneurysm without any intracardia 
shunting, ejection fraction was 70 percent, and estimated 
METs level was in excess of 10.2. 

In a December 2005 VA examination report, the Veteran denied 
any chest pain, shortness of breath, lower extremity edema, 
syncope, or any other cardiac symptoms.  Upon the 
examination, the examiner noted that that he was unable to 
auscultate any murmur on exam, and that the Veteran did not 
keep her appointment for an echocardiogram. 

In an October 2006 VA primary care note, the physician 
referred to an outside echocardiogram done in July 2006 
which showed an ejection fraction of 53 percent.  The 
Veteran denied chest pain, palpitations, dyspnea, orthopnea, 
wheezes, shortness of breath, and coughing. 

In a March 2007 VA examination report, the Veteran 
complained of chest pain two times a week which lasts under 
a minute.  She reported that it occurs with activity and 
rest, is a sharp pain, and radiates to the back of her 
shoulder.  She denied palpitations and dizziness with chest 
pain, but she complained of shortness of breath with the 
chest pain.  Upon examination, the examiner noted a murmur 
over the pulmonic site.  A stress test performed at that 
time revealed four to six METs, and ejection fraction 
estimated at 55 to 60 percent. 

For the time period prior to March 7, 2007, the Board finds 
the Veteran's interatrial septal aneurysm is manifested by 
no more than a heart murmur with an ejection fraction of, at 
lowest, 53 percent.  At no time did the Veteran have more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent warranting a 60 
percent rating.  Therefore, a rating in excess of 30 percent 
for interatrial septal aneurysm prior to March 7, 2007, is 
not warranted. 

After giving the benefit of the doubt to the Veteran, the 
Board finds that for the time period from March 7, 2007, the 
criteria for a disability evaluation of 60 percent have been 
met.  In this matter, the Board finds the records from the 
March 7, 2007, VA examination of the Veteran's METs 
persuasive of stress findings of three to five METs, 
warranting a 60 percent disability rating.  She does not, 
however, have chronic congestive heart failure, nor is her 
workload limited to 3 METs or less with dyspnea, fatigue, 
angina, dizziness, or syncope, nor does she have left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  Therefore, she does not meet the criteria 
for a 100 percent schedular rating.

Pes Planus

In this case, the Veteran currently assigned a 10 percent 
rating for her pes planus pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2009).

5276  Flatfoot, acquired:
Pronounced; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendon Achilles on manipulation, not improved 
by orthopedic shoes or appliances:
   Bilateral
50
   Unilateral
30
Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, 
characteristic callosities:

   Bilateral
30
   Unilateral
20
Moderate; weight-bearing line over or medial to great 
toe, inward bowing of 
the tendon achillis, pain on manipulation and use of the 
feet, bilateral or unilateral
10
Mild: symptoms relieved by built-up shoe or arch support
0
See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).

5284  Foot injuries, other:
Severe
30
Moderately severe
20
Moderate
10
Note: Note: With actual loss of use of the foot, rate 40 
percent.
See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009).

Factual Background and Analysis

The Veteran was granted service connection for pes planus 
based upon a QTC examination report dated in April 2004 
which diagnosed bilateral pes planus.  At the time of her 
separation from service in August 2004, she was assigned a 
noncompensable rating for the feet.  In July 2006, the RO 
increased the disability rating for pes planus to 10 
percent, and in a May 2007 RO decision, the RO granted the 
10 percent increase back to her date of separation from 
service. 

During the April 2004 fee-basis VA physical examination, the 
Veteran complained of painful soles of her feet when 
standing for long periods of time.  Upon physical 
examination, the examiner noted no heat, redness, 
tenderness, lack of stability, or endurance of the feet.  
There were no calluses to indicate unusual pressure points, 
valgus deviation of the first toes, or compromised movement.  
The examiner also reported that the arches are almost 
completely absent and obscured by obesity, with no sensory 
or vascular disturbance identified.  He also noted good 
weightbearing alignment of the Achilles tendon and diagnosed 
bilateral pes planus.  An x-ray report from that time found 
moderately severe bilateral pes planovalgus deformity of the 
feet. 

In an April 2005 private treatment record, the Veteran 
complained of mid-fascial heel pain.  Upon examination the 
examiner found evidence of collapsed foot with moderate mid-
fascial heel pain, normal skin exam, normal nail exam, 
normal vascular exam, and normal neurologic exam.  The 
examiner referred to an x-ray report which found significant 
collapse of the foot with soft tissue thickening of the mid-
fascial area.  The examiner diagnosed proximal plantar 
fasciitis.   In a July 2005 private treatment note, Dr. G. 
found complete collapse of the foot in which the 
weightbearing line of the tibia was approximately two inches 
medial to the great toe, consistent bowing inward of the 
Achilles tendon indicating severe flatfoot, and significant 
pain in the plantar aspect of the right and left feet and 
long the sinus tarsi areas with ambulation or any increased 
activity.  The examiner noted that it was significantly 
disabling to the Veteran.  

In a December 2005 VA examination report, the Veteran 
complained of daily pain in the plantar aspect of both feet, 
and of flares when she went up stairs or exercises. She 
stated she had a desk job, so she had no limitations at 
work; however, she did event planning on weekends and had 
increased pain after being on her feet for more than an 
hour.  Upon examination, the examiner found eversion of both 
Achilles tendons, no abnormal wear on her shoes, no point 
tenderness, and no additional limitations by pain, fatigue, 
lack of endurance or weakness following repetitive use.  The 
examiner further reported no edema, normal gait with normal 
posture, and no abnormal weightbearing.  An x-ray report 
from that time found no evidence for posttraumatic change or 
arthritis, and no radiographic evidence of flatfoot. 

In an October 2006 VA progress note, the Veteran complained 
of chronic dull aching pain worse with ambulation after two 
hours and edema on feet if she walks for prolonged periods.  
Upon examination, the examiner found normal pulses, normal 
light touch (LT), proprioception, vibratory sensation, weak 
arches but not totally flat, and no tenderness to palpation 
on the plantar heels or metatarsal heads. 

In a November 2006 VA podiatry note, the Veteran complained 
of painful feet after prolonged standing or walking.  Upon 
examination, the examiner found skin intact, pedal pulses 
palpable, sensation intact, essentially no medical arch, 
full collapse on weightbearing, too many toes sign, and fat 
pad atrophy under metatarsal heads and heels.  The 
assessment was bilateral pes planus, and continued use of 
good shoes, and a consultation for custom inserts were 
discussed.  

Based upon the evidence of record, the Board finds the 
service-connected bilateral plantar fasciitis is presently 
manifested by complaints of pain on use and inward bowing of 
the tendo achillis without X-ray evidence of degenerative 
arthritis or moderately severe foot impairment.  Although 
the July 2005 private examiner noted severe flatfoot 
syndrome, which is indicative of a higher evaluation, there 
were no objective findings of marked deformity, or 
characteristic callosities.  Furthermore, although the 
Veteran complained of edema during the October 2006 VA 
primary care examination, there were no objective findings 
of swelling or edema.  Consequently, the Veteran is not 
entitled to a rating in excess of 10 percent under 
Diagnostic Code 5276.

To give the Veteran every consideration in connection with 
the matters on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. § 
4.71a in rating her bilateral pes planus.  See, e.g., Butts 
v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case"), and Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (one diagnostic code may be more 
appropriate than another based on such factors as the 
Veteran's relevant medical history, current diagnosis, and 
demonstrated symptomatology).

Competent medical evidence is also absent any findings of 
bilateral weak foot; claw foot; unilateral or bilateral 
anterior metatarsalgia, (Morton's disease); hallux valgus; 
hallux rigidus; hammer toe; or malunion of tarsal or 
metatarsal bones for the assignment of a higher or separate 
rating under alternative rating criteria.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 
5283.  Consequently, the assignment of a compensable 
evaluation for the Veteran's bilateral pes planus based upon 
any of these diagnostic codes is not warranted.  As there 
are no findings of degenerative arthritis, the Board notes 
that the criteria contained in Diagnostic Code 5003 for 
rating impairment due to arthritis may not be used as a 
basis to rate the Veteran's bilateral pes planus.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the 
Veteran's subjective complaints of pain.  However, the 
December 2005 VA examination report documented no objective 
evidence of additional loss of motion or function of the 
feet due to pain, fatigue, weakness, or lack of endurance.  
Therefore, the disability picture for the Veteran's 
bilateral pes planus disability does not more nearly 
approximate the criteria for any higher rating than that 
assigned.

GERD

In this case, the Veteran is currently assigned a 
noncompensable rating for her GERD and the disability is 
rated, by analogy, to hiatal hernia.  See 38 C.F.R. §§ 4.20, 
4.27, 4.104, Diagnostic Code 7346 (2009).  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be 
combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  See 38 C.F.R. § 4.114 
(2009).

7346 Hernia hiatal:

Symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe 
impairment of health
60
Persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive 
of considerable impairment of health
30
With two or more of the symptoms for the 30 
percent evaluation of less severity
10
See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2009).



Factual Background and Analysis

The Veteran was granted service connection due to a June 
2002 service treatment record in which the Veteran 
complained of chest pain and was diagnosed with GERD. 

In an April 2004 fee basis VA medical examination report, 
the Veteran indicated that she attended a clinic on one 
occasion because of chest pain and she was diagnosed with 
GERD for which she took Tums as necessary for relief.  An 
upper gastrointestinal series test from that time found 
minimal GERD in the distal one third of the esophagus 
observed and no hiatal hernia. 

In a December 2005 VA examination report, the Veteran 
reported nightly heartburn, pressure in her chest, and 
stated that she had an esophagogastroduodenoscopy (EGD) at 
the Naval hospital last year that showed evidence of 
heartburn.  She also complained of burping and belching, but 
no nausea, vomiting, dysphagia, or weight loss. 

In this case, competent medical evidence of record, 
including a December 2005 VA examination report, reveals 
consistent complaints of heartburn.  A 10 percent rating is 
warranted for at least two symptoms of persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  As 
the Veteran only has one of the listed symptoms, pyrosis, 
under Diagnostic Code 7346, a 10 percent rating is not 
warranted.  

All Increased Rating Claims

The Board acknowledges the Veteran's contentions that her 
disabilities are more severely disabling.  However, as noted 
above, while the Veteran can provide credible testimony 
regarding symptoms she observes, she is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board has also 
considered staged ratings, under Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the Veteran's service-connected disabilities that would take 
her case outside the norm so as to warrant the assignment of 
an extraschedular rating.  In a December 2005 VA examination 
report, the Veteran stated she has a desk job, so she has no 
limitations at work; however, she does event planning on 
weekends and has increased pain after being on her feet for 
more than an hour.  Competent medical evidence does not 
reflect any "marked interference" with employment.  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

For the time period prior to March 7, 2007, entitlement to 
an initial rating in excess of 30 percent for interatrial 
septal aneurysm is denied. 

For the time period from March 7, 2007, entitlement to a 
rating of 60 percent, but no higher, for interatrial septal 
aneurysm is granted. 

Entitlement to an initial rating in excess of 10 percent for 
pes planus is denied. 

Entitlement to a compensable initial rating for GERD is 
denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


